NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SYLVESTER A. MORFAW,                            No.    21-70450

                Petitioner,                     Agency No. A213-186-758

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 8, 2022
                                Phoenix, Arizona

Before: PAEZ, CLIFTON, and WATFORD, Circuit Judges.

      Petitioner Sylvester Morfaw, a citizen of Cameroon, petitions for review of

the decision of the Board of Immigration Appeals (“BIA”) affirming the

Immigration Judge’s denial of asylum, withholding of removal, and Convention

Against Torture (“CAT”) relief. We have jurisdiction pursuant to 8 U.S.C. § 1252.

We grant the petition and remand to the agency for further proceedings.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      “We review factual findings, including adverse credibility determinations,

for substantial evidence.” Mukulumbutu v. Barr, 977 F.3d 924, 925 (9th Cir. 2020)

(citation omitted). We review those reasons “explicitly identified by the BIA” and

“the reasoning articulated in the IJ’s oral decision in support of those reasons,” but

not “those parts of the IJ’s adverse credibility finding that the BIA did not identify

as most significant and did not otherwise mention.” Lai v. Holder, 773 F.3d 966,

970 (9th Cir. 2014) (quotation marks and citations omitted). Legal questions are

reviewed de novo. Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010).

      Morfaw alleges that he escaped Cameroon after being detained and jailed by

the police for more than a month because of his suspected membership in an

Anglophone advocacy organization (the Southern Cameroons National Council, or

SCNC), an episode that furnished the basis for his persecution and torture claims.

The IJ found Morfaw not credible, pointing to inconsistencies between his

testimony and the documentary evidence submitted to the IJ, his testimony during

the credible fear interview, and answers he gave to a Customs and Border Patrol

Officer (“CBP”) officer immediately following his entry into the United States at

the San Ysidro Port of Entry. “[A]n adverse credibility determination must be

made after considering ‘the totality of circumstances, and all relevant factors.’” Id.

at 1040 (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)). “[R]elevant factors will include

demeanor, candor, responsiveness of the applicant or witness, the inherent


                                           2
plausibility of the applicant or witness’s account, consistency between the

applicant or witness’s written and oral statements, internal consistency of each

statement, and consistency of statements with other evidence.” Id.

      Informal interviews, such as the border interview, may be considered in an

adverse credibility determination if they have “sufficient indicia of reliability.”

Mukulumbutu, 977 F.3d at 926. Here, the border interview was conducted in

English. Morfaw, however, speaks Cameroonian Pidgin English, a distinct

language, and he utilized the services of an interpreter throughout the rest of the

proceedings. He has challenged the agency’s reliance on the border interview on

the grounds that, among other reasons, the lack of language assistance rendered the

interview insufficiently reliable to constitute substantial evidence in support of an

adverse credibility determination.

      The lack of interpreter assistance at the border interview raises serious

concerns about whether Morfaw’s answers could be used to impeach his later

testimony, during which he did have language assistance.1 See Singh v. Gonzales,


1
       Moreover, while the BIA noted that Morfaw had “signed the sworn [border
interview] statement after initialing each page, attesting under oath that he had
read, or had it read back to him and that it accurately reflected what was said
during his interrogation,” the jurat Morfaw signed only reflected he reviewed and
attested to a brief 1-page, 4-question statement, not the full 10-page border
interview notes. Indeed, the IJ had not commented on the attestation in the
decision. At the hearing, the IJ explicitly declined to conclude that Morfaw had
attested to the contents of each page, and the government withdrew its questions on
the matter.

                                           3
403 F.3d 1081, 1088 (9th Cir. 2005). At oral argument, the government disclaimed

reliance on the border interview. In view of that disclaimer, we conclude that the

reasons supporting the adverse credibility determination that were predicated on

the border interview are not supported by substantial evidence. This specifically

includes inconsistencies about what happened to Morfaw’s passport (albeit not to

the extent that Morfaw testified inconsistently and evasively on this matter at the

hearings before the IJ), inconsistencies about the length of his detention (except

insofar as his wife’s declaration was inconsistent with his later testimony,

addressed below), and inconsistencies about his SCNC membership.2

      Discounting the border interview does not eliminate all of the reasons

supporting the adverse credibility determination. The BIA also relied on his

inconsistent testimony at the merits hearing and in the documentary evidence about

his release from prison, and on the issue of what happened to his passport. But here



2
      The government contends that Morfaw “never challenged the credibility
finding regarding his inconsistent testimony that he did, or did not, attend SCNC
meetings or distribute flags at rallies,” a supposed discrepancy between the
credible fear interview and the merits hearing upon which the IJ relied. We see no
discrepancies between the asylum interview and the merits hearing on the matter of
Morfaw’s participation in SCNC activities. But even if Morfaw waived that
argument, the SCNC activities would not factor into our holding. Our review is
limited to those grounds upon which the BIA relied, Lai, 773 F.3d at 970, and the
BIA only held that there were inconsistencies between the border interview and
Morfaw’s later testimony at the asylum interview and hearings before the IJ as to
his SCNC activities—not, as the IJ had held, between the asylum interview and
merits hearings.

                                          4
too, the BIA gave imprecise treatment to some aspects of Morfaw’s testimony and

failed to consider his explanation for certain inconsistencies. Specifically, both the

IJ and the BIA conflated the time of Morfaw’s release from prison with the time

that he left for Douala. While the agency held that he gave inconsistent answers

about the former event, the record shows that at least some of those answers

referred to the latter event. The IJ and the BIA also failed to discuss Morfaw’s

facially plausible explanation for the inconsistency between his wife’s declaration

and his testimony about his release date from prison.

      “There is no bright-line rule under which some number of inconsistencies

requires sustaining or rejecting an adverse credibility determination—our review

will always require assessing the totality of the circumstances.” Alam v. Garland,

11 F.4th 1133, 1134 (9th Cir. 2021) (en banc). The inconsistencies discussed above

were sufficiently important that we cannot be confident that the agency would have

reached the same result had it not relied on them. Accordingly, based on the

totality of the circumstances, we grant the petition for review and “remand to the

BIA to determine in the first instance whether the remaining factors—considered

on their own—suffice to support an adverse credibility determination.” Kumar v.

Garland, 18 F.4th 1148, 1156 (9th Cir. 2021).

      PETITION GRANTED; REMANDED.




                                          5